FILED
                            NOT FOR PUBLICATION                             FEB 26 2013

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



MEREDITH OLIVER, an individual,                  No. 11-55912

              Plaintiff - Appellant,             D.C. No. 2:10-cv-03073-RGK-
                                                 AJW
  v.

ASTRAZENECA                                      MEMORANDUM *
PHARMACEUTICALS, LP, a
Delaware Limited Partnership;
ASTRAZENECA LP, a Delaware
Limited Partnership,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                     Argued and Submitted February 15, 2013
                              Pasadena, California

Before:       KOZINSKI, Chief Judge, KLEINFELD and SILVERMAN, Circuit
              Judges.


       1. The district court properly granted summary judgment on Oliver’s claims

under the Americans with Disabilities Act (ADA), the Family and Medical Leave

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                page 2

Act (FMLA), the California Fair Employment and Housing Act (FEHA) and the

California Family Rights Act (CFRA). Even drawing “all justifiable inferences” in

Oliver’s favor, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986), she

didn’t show that AstraZeneca was on notice that she was disabled, or even

seriously ill, before it made the decision to fire her.


      2. Oliver’s claim that her firing contravened public policy also fails.

AstraZeneca didn’t violate the ADA, FMLA, FEHA or CFRA. And even if Oliver

was fired due to her investigation into Sophia Soler’s activities, Oliver doesn’t

explain how her firing was contrary to a policy that is “fundamental,” “beneficial

for the public” and “embodied in a statute or constitutional provision.” See Turner

v. Anheuser-Busch, Inc., 876 P.2d 1022, 1032–33 (Cal. 1994).


      3. Oliver’s intentional infliction of emotional distress claim is preempted by

the Workers’ Compensation Act because it is predicated on alleged misconduct

that occurred within the normal scope of her employment relationship. See Cole v.

Fair Oaks Fire Prot. Dist., 729 P.2d 743, 750 (Cal. 1987).


      4. AstraZeneca didn’t breach its agreement to provide Oliver with paid

disability leave. Starting the first business day after she requested leave and ending
                                                                                  page 3

on her last day on the job about two weeks later, Oliver received full pay and

didn’t have to work. Moreover, Oliver’s written offer of employment stated that

“[s]alaried employees are paid regular salary for up to six months of absence” due

to a disability. Disability pay was thus limited to periods where Oliver would be

paid “regular salary,” i.e., so long as she was employed. As of the date of her

termination, Oliver was no longer entitled to her salary and so her disability pay

stopped as well. This comports with AstraZeneca’s short-term disability leave

policy, which permits it to “suspend or deny [short-term disability leave] benefits

at any time” if an employee “terminates employment with AstraZeneca for any

reason.”


      5. AstraZeneca doesn’t owe Oliver any bonus money—Oliver’s own brief

concedes that the parties settled this claim in 2011. Nor is AstraZeneca liable for

“waiting time penalties” for failing to pay sooner, as there was a “good faith

dispute” about whether Oliver was eligible for her bonus at all. See Amaral v.

Cintas Corp. No. 2, 163 Cal. App. 4th 1157, 1201–02 (2008) (internal quotation

marks omitted).
                                                                                 page 4

      6. Because all of Oliver’s claims regarding AstraZeneca’s allegedly

unlawful behavior fail, she hasn’t established that AstraZeneca committed an

“unlawful . . . business act or practice.” See Cal. Bus. & Prof. Code § 17200.


      7. Because Oliver hasn’t established that she’s entitled to any compensatory

damages, AstraZeneca isn’t liable for punitive damages. See California v. Altus

Finance S.A., 540 F.3d 992, 1000–01 (9th Cir. 2008).


      8. The district court gave Oliver an adequate opportunity to respond to

AstraZeneca’s summary judgment motion and didn’t violate any Local Rules in

doing so.


AFFIRMED.